DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Park US 2017/0201123 A1 (“Park”).
As to claim 1, Park discloses a wireless charging device, comprising:
a communication control circuit, configured to perform wireless communication with a device to be charged during wireless charging of the device to be charged (Paragraph 9 or 254 – e.g., wireless power transmission and communication, including communication while transferring power);
wherein the communication control circuit comprises any one or more of following modules for performing wireless communication with the device to be charged: a Bluetooth module, a Wi-Fi module, a short-range wireless communication module based on a high carrier frequency, an optical communication module, an ultrasonic communication module, an ultra- wideband communication module and a mobile communication module (Paragraph 9 or 254  - e.g., communication, and Paragraphs 72-73 – e.g., wireless or mobile communication module necessary in communicating with a phone, PDA, or tablet).  The examiner notes that although some of the example modules of claim 1 listed in the “one or more…modules” portion of the claim are not explicitly recited by Park, all of them are common modules which may be found, e.g., in a cellular phone.
As to claim 4, Park discloses the device of claim 1.  Park further discloses a voltage conversion circuit, configured to receive an input voltage provided by a power supply device, and convert the input voltage to obtain an output voltage and an output current of the voltage conversion circuit (Figure 2A or Paragraphs 80-85 – e.g., power conversion); and a wireless transmitter circuit, configured to transmit an electromagnetic signal according to the output voltage and the output current of the voltage conversion circuit (Figure 2A or Paragraphs 86-93 – e.g., power transmission and power transmission control).
As to claim 5, Park discloses the device of claim 4.  Park further discloses wherein the communication control circuit is configured to adjust at least one of the output voltage or the output current of the voltage conversion circuit, so as to adjust a 
As to claim 6, Park discloses the device of claim 4.  Park further discloses wherein the wireless transmitter circuit comprises: an inverter circuit and a resonance circuit (Figure 4A or Paragraphs 131-133); and the communication control circuit is configured to at least one of: adjust a duty ratio of the inverter circuit or adjust a resonance frequency of the resonance circuit, for adjusting a transmitting power of the wireless transmitter circuit (Paragraphs 89-90 – e.g., adjusting frequency in response to power control messages).
As to claim 7, Park discloses the device of claim 1.  Park further discloses a charging interface; and a wireless transmitter circuit, configured to receive an output voltage and an output current of a power supply device via the charging interface, and to generate an electromagnetic signal according to the output voltage and the output current of the power supply device (Figure 2A or Paragraphs 80-93 – e.g., wireless power transmitter 100, which receives power from the power supply unit and transmits it to the power receiver).
As to claim 8, Park discloses the device of claim 7.  Park further discloses wherein the communication control circuit is configured to: communicate with the power supply device to negotiate a maximum output power of the power supply device (Paragraphs 383-388 – negotiation, including specifying maximum power); and during the wireless transmitter circuit performing wireless charging on the device to be charged according to the maximum output power of the power supply device, adjust a power quantity drawn by the wireless transmitter circuit from the maximum output power to 
As to claim 9, Park discloses the device of claim 7.  Park further discloses wherein the communication control circuit is configured to: communicate with the power supply device to adjust at least one of an output voltage or an output current of the power supply device, thereby adjusting the transmitting power of the wireless transmitter circuit (Paragraphs 89-90 – e.g., adjusting voltage or current in response to power control messages).
As to claim 10, Park discloses the device of claim 9.  Park further discloses wherein the communication control circuit is configured to: receive an adjustment message sent by the device to be charged, the adjustment message being configured to instruct the communication control circuit to adjust at least one of the output {YB:00880877.DOCX } -51-voltage or the output current of the power supply device (Paragraphs 89-90 – e.g., adjusting voltage or current in response to power control messages).
As to claim 11, Park discloses the device of claim 4.  Park further discloses wherein the communication control circuit is further configured to receive battery status information sent by the device to be charged during performing wireless communication with the device to be charged, to adjust the transmitting power of the wireless transmitter circuit according to the battery status information, in which the battery status information comprises at least one of a present electric quantity or a present voltage of the battery (Paragraphs 412-413 – e.g., tracking battery percentage, power may not be sent at full charge or discharge).
Claims 14 and 20 recite elements similar to claim 1, and are rejected for the same reasons.  The examiner notes that Park disclose charging a device which includes a battery and wireless communications, e.g., in Paragraphs 72-73.
As to claim 16, Park discloses the device of claim 14.  Park further discloses a wireless receiver circuit, configured to receive an electromagnetic signal transmitted by the wireless charging device, and to convert the electromagnetic signal to an output current and an output voltage of the wireless receiver circuit; and a first charging channel, configured to receive the output voltage and the output current of the wireless receiver circuit, and to charge the battery based on an output voltage and an output current of the first charging channel (Figure 2B or Paragraphs 106-110 – e.g., power receiving unit which receives inductive power and uses it to charge the battery).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Ternullo et al. US 2003/0020993 A1 (“Ternullo”).
As to claim 2, Park discloses the device of claim 1.  Park teaches the charging of a cellular or smart phone which the charger must communicate with, but does not explicitly disclose the additional elements of claim 2.  However, the missing element is well known in the art because while teaching data communications, Ternullo discloses that the use of optical and infrared communications are commonly used in electronic .
Allowable Subject Matter
Claims 3, 12, 13, 15, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a wireless charging device or device to be charged having the combination of elements in the claims including, among other elements, the conditional mode selection, charger-device communications, or charging control details of the claims, in combination with the communications, charging, and control elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851